Citation Nr: 0027947	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99 - 06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for residuals of a low back 
injury.

Entitlement to service connection for cold injuries 
(frostbite) of the hands, bilaterally.

Entitlement to service connection for cold injuries 
(frostbite) of the lower legs, bilaterally.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1946, and from August 1950 to April 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  That decision granted service 
connection for cold injuries (frostbite) of the feet, 
bilaterally, each evaluated as 10 per disabling, and denied 
service connection for residuals of a low back injury and for 
cold injuries (frostbite) of the hands, bilaterally, and the 
lower legs, bilaterally.  


FINDINGS OF FACT

1.  The claims for service connection for cold injuries 
(frostbite) of the hands, bilaterally, and the lower legs, 
bilaterally, are not plausible because the medical evidence 
of record includes no current medical evidence or diagnosis 
of those disabilities; and inservice treatment for cold 
injuries of the hands and lower legs, bilateral, is neither 
alleged nor demonstrated.  

2.  The claim for service connection for residuals of a low 
back injury is not plausible because no competent medical 
evidence has been submitted which links or relates the 
veteran's current minimal degenerative arthritis of the 
lumbar spine, first shown 47 years after service separation, 
to his inservice low back symptomatology, and no postservice 
treatment for a low back disability is alleged or documented.  


CONCLUSIONS OF LAW

1.  The claims for service connection for cold injuries 
(frostbite) of the hands, bilaterally, and the lower legs, 
bilaterally, are not well grounded.  38 U.S.C.A. § 1110, 
5107(a) (West 1991);  Brammer v. Derwinski,  3 Vet. App. 223, 
225 (1992);  Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).

2.  The claim for service connection for residuals of low 
back injury is not well grounded.  38 U.S.C.A. § 1110, 
5107(a) (West 1991);  Caluza v. Brown,  7 Vet. App. 498 
(1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claim of 
entitlement to service connection for the disabilities at 
issue.  If he has not, his appeal must fail, and VA is not 
obligated to assist him in the development of the claims.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski,  1 Vet. App. 78, 81 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993).  For the reasons set forth below, 
the Board finds that the veteran has not met his burden of 
submitting evidence to support a belief that his claim of 
entitlement to service connection for cold injuries 
(frostbite) of the hands, bilaterally, and the lower legs, 
bilaterally, and for residuals of a low back injury are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, 
at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  
Murphy, at 80

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing that the veteran has ever been 
seen, treated, or diagnosed with cold injuries (frostbite) of 
the hands, bilaterally, and the lower legs, bilaterally, 
during his periods of active service, on service separation 
examinations, or during any applicable presumptive period.  
Further, the veteran has not alleged that he was treated for 
cold injuries during active service or at any time subsequent 
to active service, and he failed to respond to a July 1997 VA 
development letter that asked him to provide the names, 
addresses and dates of treatment for any health care 
providers who had treated him for cold injuries (frostbite) 
during or after service.  A comprehensive review of the 
veteran's entire medical record discloses no clinical 
findings or medical diagnoses of any cold injuries of the 
hands or lower legs, bilaterally.  

As noted, when a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit, at 
93.  In the present case, the veteran has not submitted any 
competent medical evidence or opinion which supports his 
claim that he currently has any disabling residuals of cold 
injuries of the hands or lower legs, bilaterally.  The Court 
has held that a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  The veteran is not competent to diagnose cold 
injuries (frostbite) of the hands and lower legs, 
bilaterally.  If such testimony is not competent, it cannot 
be probative.  To the same point, the veteran cannot meet his 
initial burden of presenting a well-grounded claim by relying 
upon his own opinions as to medical matters.  Clarkson v. 
Brown,  4 Vet. App. 565 (1993);  Grottveit, at 93.  

Further, in order to establish a well-grounded claim, there 
must be (1) competent evidence of a current disability in the 
form of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is not satisfied as to the issue of 
service connection for cold injuries (frostbite) of the hands 
and lower legs, bilaterally, because the record contains no 
clear diagnosis of those disabilities during service or at 
any time thereafter.  As the minimum requirements of item (1) 
are not met, further discussion of the claims for service 
connection for cold injuries (frostbite) of the hands and 
lower legs, bilaterally, would not be productive.  However, 
the Board notes, in passing, that there is no competent lay 
or medical evidence of cold injuries (frostbite) of the hands 
and lower legs, bilaterally, in service (item (2)), and no 
competent medical evidence has been submitted establishing 
continuity of symptomatology for bilateral hand or lower leg 
disorders since service or linking any bilateral hand or 
lower leg disability to the veteran's periods of active 
service.  In addition, the veteran has not alleged continuity 
of symptomatology, including pain, since service for any 
bilateral hand or lower leg disorder.  Heuer v. Brown,  7 
Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. 
App. 398, 405 (1995), (item (3)). 

The claim for service connection for residuals of a low back 
injury meets the requirements of item (1) because the record 
contains competent evidence of a current low back disability 
in the form of a medical diagnosis, consisting of the VA 
orthopedic examination report showing a diagnosis of 
degenerative arthritis of the lumbar spine, minimal, without 
radicular symptomatology.  In addition, the examiner noted 
that the veteran was status post lumbar strain, well-healed, 
without sequelae.  However, apart from the radiographic 
findings of minimal degenerative arthritis, the May 1998 
report of VA orthopedic examination showed that the veteran's 
low back was entirely within normal limits, and without 
objective clinical evidence of functional impairment. 

The requirements or item (2) are also met as to the low back 
claim, because the service medical records show that the 
veteran was admitted aboard USS HAVEN (AH-12) for evaluation 
of complaints of lumbar pain after lifting, aggravated by 
heavy work and lifting.  Examination disclosed tenderness 
over the lumbosacral joint, without evidence of deformity, 
muscle spasm, weakness, or atrophy, or limitation of forward 
flexion or extension.  Straight leg raising was negative, 


bilaterally, no disturbance of sensation was found, and X-
rays of the lumbosacral spine disclosed no abnormalities.  
Some decrease in the right Achilles' and patella reflexes on 
the right, as compared to the left, were noted.  On a 
subsequent orthopedic consultation, the veteran exhibited 
tenderness and spasm of the lumbosacral muscles with normal 
spine motion, believed to be myositis due to heavy lifting.  
Following physiotherapy and graduated exercises and bed 
boards for three weeks, the veteran's back complaints became 
negligible and examination of the back was negative except 
for the diminished right Achilles' and patellar reflexes.  He 
was returned to full duty with a diagnosis of chronic 
myositis, lumbar paraspinal muscles due to heavy work, fit 
for duty.  No further complaint, treatment, findings or 
diagnoses of a low back disorder were shown during active 
service.  His service separation examination, conducted in 
September 1951, noted his hospitalization for evaluation of 
low lumbar myositis, and that the veteran had been 
asymptomatic since that time.  His service separation 
examination disclosed that his spine and musculoskeletal 
system was normal.  

The chronicity provisions of  38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of  38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  

For the showing of chronic disease in service there is 
required a combination of  manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. §3.303(b) (1999).  In the instant 
appeal, the lumbar myositis described as "chronic" during 
the single instance of inservice treatment is not, in fact, 
shown to have been chronic, as that condition 


responded to treatment and no further complaint, treatment, 
findings or diagnosis of that particular condition is shown 
in the medical record during or after service, or currently.  
A minimal degenerative arthritis of the lumbar spine, the 
only low back condition currently shown, was not demonstrated 
or diagnosed during active service, during the initial 
postservice year, or at any time prior to May 1998, more than 
47 years after final service separation, and the VA 
orthopedic examiner stated that a lumbar strain shown by 
history had healed, without sequelae [without residual 
impairment].  There is no current showing of lumbosacral 
tenderness, myositis, muscle spasm, or decreased reflexes in 
the right lower extremity.  The record further shows that the 
veteran returned to civilian life in 1951, worked as a 
carpenter and ran a molding machine at a plastics company 
until his retirement 40 years after service separation, 
contraindicating any chronic postservice back disability.  

Moreover, there is no medical evidence showing continuity of 
low back symptomatology following service separation, and the 
veteran has not alleged that he continued to experience low 
back symptomatology, including pain, after service 
separation.  Further, the veteran has not alleged that he was 
treated for low back disability at any time subsequent to 
active service, denied any postservice back surgery, and he 
failed to respond to a July 1997 VA development letter that 
asked him to provide the names, addresses and dates of 
treatment for any health care providers who had treated him 
for such disability at any time following service.  
Finally, the veteran has submitted no competent medical 
evidence creating a nexus between his inservice low back 
complaints and the only current back disability demonstrated 
or diagnosed, a minimal degenerative arthritis of the lumbar 
spine.  

The provisions of  38 U.S.C.A. § 1154(b) and  38 C.F.R. 
§ 3.304(d) are not for application in the instant appeal 
because the records contains no medical evidence that the 
veteran has any current residuals of cold injuries of the 
hands or lower legs, bilaterally.  Section 1154(b) focuses 
upon past combat service and for this reason, it does not 
constitute a substitute for evidence of current disability or 
the continuation of symptoms subsequent to service.  Arms v. 
West, 12 Vet. App. 188 (1999).  
Further, the veteran's inservice back complaints are shown in 
the service medical records.  Section 1154(b) is inapplicable 
where the claimed condition is noted in the service medical 
records.   See McGee v. West, No. 98-1142 (U.S. Vet. App. 
Oct. 26, 1999) (Memorandum Decision by Holdaway, J.).  

The record in this case shows that the RO obtained the 
veteran's complete service medical records from both periods 
of active service and, in July 1997, asked the veteran by 
letter to provide the names, addresses, and dates of 
treatment for any health care provider who had treated or 
examined hin for any claimed disability.  After the veteran 
failed to report for his scheduled VA examinations in August 
1997, he was informed by RO letter that the examination was 
needed because no current medical evidence was on hand to 
evaluate his claims.  By RO letter of March 1998, the veteran 
was again asked to provide the names, addresses, and dates of 
treatment for any health care provider who treated or 
examined him for any of the disabilities at issue.  In the 
rating decision of November 1998, now under appeal, the 
veteran was informed of the statutory and regulatory 
requirements for submitting well-grounded claims, and of the 
specific evidence needed to well-ground his claims for cold 
injuries (frostbite) of the hands, bilaterally, and the lower 
legs, bilaterally, and for residuals of a low back injury.  
By RO letter of November 1998, the veteran was informed of 
the actions taken, the requirements for submission of a well-
grounded claim, and the specific evidence needed to render 
his claims well grounded.  In the Statement of the case 
issued in March 1999, the veteran was again informed of the 
statutory and regualtory requirements for submitting well-
grounded claims, and of the specific evidence needed to well-
ground his claims for cold injuries (frostbite) of the hands, 
bilaterally, and the lower legs, bilaterally, and for 
residuals of a low back injury.  The Board finds that the RO 
has fully met its duty to inform the veteran as provided 
under  38 U.S.C.A. § 5103 (1999).

Based upon the foregoing, the Board finds that the claims of 
entitlement to service connection for cold injuries 
(frostbite) of the hands, bilaterally, and the lower legs, 
bilaterally, and for residuals of a low back injury are not 
well grounded and must be denied.  



ORDER

Evidence of well grounded claims of entitlement to service 
connection for cold injuries (frostbite) of the hands, 
bilaterally, and the lower legs, bilaterally, and for 
residuals of a low back injury not having been submitted, 
those claims are denied.  




		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 



